Title: To Thomas Jefferson from Edward Everett, 9 February 1823
From: Everett, Edward
To: Jefferson, Thomas


Dear Sir
Boston
Feb. 9. 1823
I duly received the letter which You did me the honor near a Year ago to address me on the subject of my brother’s work on the Political State of Europe.—I should have thanked You for it at the time, but that I felt myself unauthorized to intrude on so slight occasion upon Your leisure. Permit me now to forward You a pamphlet which my brother has just published in reply to a Notice of his work in the North American Review for July 1822 by Mr Francis C. Gray, who I beleive is personally known to You. My brother Alexander was highly gratifyed by the favorable opinion You were pleased to express of his book; and w’d be doubly so should he find You to sanction his Vindication of statements which have been called in Question.—Of all persons living You are the most competent to decide; as the only surviving member of the American cabinet at the period in question.—I also beg leave to offer You on my own account a copy of a translation w’h I have lately published of an approved German Greek Grammar. Tho’ I call it but a translation, the Syntax has been almost wholly remoulded by Me.—Permit me to add my congratulations on the recovery of Your health which the public papers make known and the assurance of the high Respect with which I am Your faithful humble ServantEdward Everett.